Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 03/19/2021. Currently, claims 26, 28 and 30-36 are pending in the application. Claims 1-25, 27 and 29 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 26 and 30-31 are rejected under 35 U.S.C. 103 as being obvious over Fujino et al (US 20150208518 A1) in view of Cho et al (US 20110079349 A1).

Regarding claim 26, Figure 3 of Fujino discloses a supporting substrate comprising: 
a resin layer (4, [0028]); 
a bonding layer (10, [0026]) that is provided on at least one surface side of the resin layer and includes a peeling medium (3); and 
a metal layer (11/15, [0035]-[0036]) provided on the bonding layer, wherein{P57123 04521877.DOCX}7 
Appl. No. 16/323,172 Attorney Docket No. P57123the peeling medium (3; 2+1) is an intermediate layer that is disposed between the bonding layer (10) and the resin layer (4), 
the bonding layer (10) is a non-metal layer (insulating layer, [0026]), and 
the intermediate layer (3) is one selected from:
an intermediate layer (3) that includes a release layer (2) and a metal film (1), and the release layer (2) is disposed on the bonding layer side.  

Fujino does not explicitly teach that the bonding layer is thinner than the metal layer and the intermediate layer (3) that includes the release layer (2) and the metal film (1) having a thickness of no less than 1 µm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges (thickness in this case) since it has been In re Aller, 105 USPQ 233.
Further, the Examiner respectfully notes that the specification contains no disclosure of either the critical nature of the claimed ranges (thickness) or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Further, Fujino does not teach that the resin layer includes protrusion parts that cover opposite end portions of the intermediate layer and the bonding layer.

However, Cho is a pertinent art which teaches a method of manufacturing a printed circuit board, and more particularly, to a method of manufacturing a printed circuit board capable of manufacturing a coreless substrate by using a carrier in which a release film and an insulating layer are embedded in an adhesive layer (resin layer) in order to prevent crack generation on the insulation layer formed on the release film and separation of the release film during a substrate manufacturing process, thereby improving manufacturing yield ([0003] and [0010]). Figure 4 of Cho teaches such method wherein a resin layer (20) includes protrusion parts that cover opposite end portions of an intermediate layer (11) and a bonding layer (12).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer (4, Figure 3 of Fujino) in the device of Fujino, wherein he resin layer includes protrusion parts that cover opposite end portions of the 

Regarding claim 30, Figure 3 of Fujino discloses that the supporting substrate according to claim 26, wherein the intermediate layer includes the release layer (2) and the metal film (1) having the thickness of no less than 1 µm, and the release layer (2) is disposed on the bonding layer side (discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.).  

Regarding claim 31, Figure 3 of Fujino discloses that the supporting substrate according to claim 26, wherein the bonding layer (10) and the metal layer (15) are disposed on each of opposite surfaces of the resin layer (4).  


Claims 26, 28 and 30-36 are rejected under 35 U.S.C. 103 as being obvious over Fujino et al (US 20150208518 A1) in view of Cho et al (US 20110079349 A1).

Regarding claim 26, Figure 3 of Fujino discloses a supporting substrate comprising: 
a resin layer (4, [0028]); 
a bonding layer (10, [0026]) that is provided on at least one surface side of the resin layer and includes a peeling medium (2, [0024]); and 

Appl. No. 16/323,172 Attorney Docket No. P57123the peeling medium (2) is an intermediate layer that is disposed between the bonding layer (10) and the resin layer (4), 
the bonding layer (10) is a non-metal layer (insulating layer, [0026]), and 
the intermediate layer (2) is one selected from: 
an intermediate layer (2) that is essentially consisting of a fluorine-based resin (release resin layer 2 is fluorine based resin, [0024]).

Fujino does not explicitly teach that the bonding layer is thinner than the metal layer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges (thickness in this case) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, the Examiner respectfully notes that the specification contains no disclosure of either the critical nature of the claimed ranges (thickness) or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Further, Fujino does not teach that the resin layer includes protrusion parts that cover opposite end portions of the intermediate layer and the bonding layer.


However, Cho is a pertinent art which teaches a method of manufacturing a printed circuit board, and more particularly, to a method of manufacturing a printed circuit board capable of manufacturing a coreless substrate by using a carrier in which a release film and an insulating layer are embedded in an adhesive layer (resin layer) in order to prevent crack generation on the insulation layer formed on the release film and separation of the release film during a substrate manufacturing process, thereby improving manufacturing yield ([0003] and [0010]). Figure 4 of Cho teaches such method wherein a resin layer (20) includes protrusion parts that cover opposite end portions of an intermediate layer (11) and a bonding layer (12).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer (4, Figure 3 of Fujino) in the device of Fujino, wherein he resin layer includes protrusion parts that cover opposite end portions of the intermediate layer and the bonding layer according to the teaching of Cho in order to prevent crack generation on the insulation layer formed on the release film and separation of the release film during a substrate manufacturing process, thereby improving manufacturing yield ([0010], Cho).

Regarding claim 28, Figure 3 of Fujino discloses that the supporting substrate according to claim 26, wherein the intermediate layer (2) is essentially consisting of the fluorine-based resin (release resin layer 2 is fluorine based resin, [0024]).  



Regarding claim 32, Figure 3 of Fujino discloses a supporting substrate-attached laminate comprising: 
a resin layer (4, [0028]); 
a bonding layer (10, [0026]) that is provided on at least one surface side of the resin layer and includes a peeling medium (2, [0021] and [0024]); 
an insulating resin layer (30, insulating layer, resin is very well known to be used for such layer, Examiner takes an official notice) provided on the bonding layer (10); 
a first wiring conductor (11, [0036]) embedded in the insulating resin layer; and 
a second metal layer (15, [0036]) provided on the insulating resin layer, wherein 
the peeling medium (2) is an intermediate layer that is disposed between the bonding layer (10) and the resin layer (4), 
the bonding layer is a non-metal layer (10 is insulating, [0026]), and 
the intermediate layer (2) is one selected from:
an intermediate layer that is essentially consisting of a fluorine-based resin  (release resin layer 2 is fluorine based resin, [0024]).

 Fujino does not explicitly teach that the bonding layer (10) is thinner than the first wiring conductor (11).

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges (thickness in this case) since it has been In re Aller, 105 USPQ 233.
Further, the Examiner respectfully notes that the specification contains no disclosure of either the critical nature of the claimed ranges (thickness) or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Further, Fujino does not teach that the resin layer includes protrusion parts that cover opposite end portions of the intermediate layer and the bonding layer.

However, Cho is a pertinent art which teaches a method of manufacturing a printed circuit board, and more particularly, to a method of manufacturing a printed circuit board capable of manufacturing a coreless substrate by using a carrier in which a release film and an insulating layer are embedded in an adhesive layer (resin layer) in order to prevent crack generation on the insulation layer formed on the release film and separation of the release film during a substrate manufacturing process, thereby improving manufacturing yield ([0003] and [0010]). Figure 4 of Cho teaches such method wherein a resin layer (20) includes protrusion parts that cover opposite end portions of an intermediate layer (11) and a bonding layer (12).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer (4, Figure 3 of Fujino) in the device of Fujino, wherein he resin layer includes protrusion parts that cover opposite end portions of the 

Regarding claims 33-36, Figure 3 of Fujino does not explicitly teach that the supporting substrate-attached laminate according to claim 32, wherein a thickness of the bonding layer is 1 to 50 µm. Or
The supporting substrate-attached laminate according to claim 32, wherein a thickness of the bonding layer is 1 to 3 µm. Or
The supporting substrate according to claim 26, wherein a thickness of the bonding layer is 1 to 50 µm. Or
The supporting substrate according to claim 26, wherein a thickness of the bonding layer is 1 to 3 µm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges (thickness in this case) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, the Examiner respectfully notes that the specification contains no disclosure of either the critical nature of the claimed ranges (thickness) or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another 



Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Cho et al (US 20110079349 A1) in view of Fujino et al (US 20150208518 A1).

Regarding claim 26, Figure 4 of Cho discloses a supporting substrate comprising: 
a resin layer (20, [0028]);
a bonding layer (12) that is provided on at least one surface side of the resin layer and includes a peeling medium (11); and
a metal layer (35) provided on the bonding layer, wherein the peeling medium (11) is an intermediate layer that is disposed between the bonding layer (12) and the resin layer (20),
the resin layer (20) includes protrusion parts that cover opposite end portions of the
intermediate layer (11) and the bonding layer (12),
the bonding layer (12) is thinner than the metal layer (based on Figure), the bonding layer is a non-metal layer (12 is an insulating layer, [0027]), and the release layer (11) is disposed on the bonding layer side (10).

Cho does not tach that the intermediate layer is one selected from: an intermediate layer that is essentially consisting of a fluorine-based resin, and an intermediate layer that includes a release layer and a metal film having a thickness of no less than 1 um.



However, Fujino is a pertinent art which teaches a method of producing a circuit board, wherein Fujino uses an intermediate layer (2, Figure 3) that is essentially consisting of a fluorine-based resin  (release resin layer 2 is fluorine based resin, [0024]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate layer (11, Figure 4) in the device of Cho according to the teaching of Fujino ([0024]), since it has been held that choosing from a finite number of identified, predictable solutions such as fluorine based resin in the release layer of Cho, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 26 and 32, filed on 03/19/2021 as recited in pages 6-12, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.




Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
04/20/2021